Case 2:19-cv-00842-JES-NPM Document 19 Filed 10/02/20 Page 1 of 8 PageID 80



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

SHERMYKAEL JENKINS, SR.,

            Plaintiff,

v.                                Case No:    2:19-cv-842-FtM-29NPM

LEE COUNTY SHERIFF’S OFFICE,
ANTHONY              COLLINS,
Confidential       informant,
UNKNOWN            DETECTIVE,
Undercover,    and    UNKNOWN
DETECTIVE,       Supervising
detective,

            Defendants.


                                  ORDER

     This matter comes before the Court on sua sponte review of

the file.    Plaintiff, incarcerated in the Florida Department of

Corrections, filed this Civil Rights Complaint under 28 U.S.C. §

1983 on November 25, 2019.      (Doc. #1).     Based on the Complaint’s

filing date it appears the statute of limitations has run on

Plaintiff’s claims.       The Court directed Plaintiff to show cause

why his claim should not be dismissed.          (Doc. #15).     Plaintiff

timely responded that he was not advised that his constitutional

rights were violated during the 2014 sting operation until 2019

after he was incarcerated on another charge.           (Doc. #18).     The

Court construes Plaintiff’s argument as one for equitable tolling
Case 2:19-cv-00842-JES-NPM Document 19 Filed 10/02/20 Page 2 of 8 PageID 81



of    the   statute       of     limitations.      Plaintiff’s      argument   is

unpersuasive.

       Because Plaintiff seeks leave to proceed in forma pauperis

(Doc. #2), the Court must review his Complaint under 28 U.S.C. §

1915(e).       The Prison Litigation Reform Act permits a court to sua

sponte dismiss a prisoner’s complaint before service.                  28 U.S.C.

§ 1915A(a).      Grounds which warrant a sua sponte dismissal include

a    finding    that    the    complaint    is   frivolous,   malicious,   seeks

monetary damages from a defendant immune from monetary relief, or

fails to state a claim on which relief can be granted.                 28 U.S.C.

§ 1915(b)(1)&(2).         A claim is frivolous where it is apparent from

the face of the complaint the allegations are “clearly baseless”

or the “legal theories are indisputable meritless.” Carroll v.

Gross, 984 F.2d 392, 393 (11th Cir. 1993).                    A claim is also

frivolous where the defendant is immune from suit.                   Neitzke v.

Williams, 490 U.S. 319, 327 (1989).

                                           I.

       Plaintiff       asserts    that   unknown   officers   and   confidential

informant Anthony Collins illegally entered his home with video

and audio equipment to record him selling drugs.               Plaintiff names

the Lee County Sheriff’s Office (LCSO), an Unknown Detective in

state court case 14-cf-016932, the Unknown Lead Detective in state




                                         - 2 -
Case 2:19-cv-00842-JES-NPM Document 19 Filed 10/02/20 Page 3 of 8 PageID 82



court     case    14-cf-016932,    and    Confidential     Informant    Anthony

Collins as Defendants.. 1

        Plaintiff asserts that in April 2014, Collins and the unknown

Lee     County    Detectives   were      conducting   an   undercover     sting

operation on a house in the Pine Manor neighborhood in Fort Myers,

Florida. 2       The targeted house was located across the street from

Plaintiff’s residence on Sago Avenue. (Doc. #1 at 5).                  Plaintiff

went to notify Collins the residents no longer lived in the house.

(Doc. #1 at 6).        Defendants then approached Plaintiff and asked

him to sell them crack cocaine.               Plaintiff alleges Defendants

asked him to sell them crack cocaine because of his physical

appearance as a black African descent male with dreadlocks living

in a known drug community.            (Doc. #1 at 5).       Plaintiff states

Defendants returned with him to his residence and made the video

and audio recordings of the drug transaction without a warrant.

(Doc. #1 at 5).

        Plaintiff also complains that in June 2014, the doors of his

residence were kicked in by police, he was arrested, and his

children were taken into custody by the Department of Children and

Families.        (Doc. #1 at 7).      Plaintiff claims he suffered lower



      1   The Lee County Sheriff’s Office was dismissed by the Court
      2A review of Plaintiff’s state court records show that the
Defendants ran the undercover sting operation on May 13, 2014.
The statute of limitations deadline calculation is based upon the
May 13, 2014 date.



                                      - 3 -
Case 2:19-cv-00842-JES-NPM Document 19 Filed 10/02/20 Page 4 of 8 PageID 83



back injuries during the arrest which bothered him through the

years of his incarceration.                 (Doc. #1 at 7).

                                               II.

      Plaintiff sues Defendants under the Fourth Amendment for an

Invasion      of    Privacy          claim,   the     Fifth   Amendment,         the    Equal

Protection and Due Process Clauses of the Fourteenth Amendment,

and   the   Eighth        Amendment        for    cruel    and   unusual         punishment.

Plaintiff also alleges a Fourteenth Amendment claim for racial

profiling.

      Based        on    the    Complaint’s          filing   date    the    statute       of

limitations        expired          on   Plaintiff’s      claims.     The        statute   of

limitations for a § 1983 cause of action is that “which the State

provides      for       personal-injury          torts.”      Hayward       v.    Lee   Cty.

Sheriff's Office, No. 2:14-CV-244-FTM-29MRM, 2017 WL 2834771, at

*3 (M.D. Fla. June 30, 2017) (citing Wallace v. Kato, 549 U.S.

384, 387 (2007) (citation omitted)).                      “All constitutional claims

brought under § 1983 are tort actions and, thus, are subject to

the statute of limitations governing personal injury actions in

the state where the § 1983 action has been brought.” Boyd v.

Warden, 856 F.3d 853, 872 (11th Cir. 2017).                           In Florida, the

statute of limitations for personal injury actions is four years.

Chappell v. Rich, 340 F.3d 1279, 1283 (11th Cir. 2003) (“Florida’s

four-year     statute          of    limitations      applies    to   such        claims   of




                                              - 4 -
Case 2:19-cv-00842-JES-NPM Document 19 Filed 10/02/20 Page 5 of 8 PageID 84



deprivations of rights under 42 U.S.C. [§] 1983. . . .”) (citation

omitted).

     While   state   law    governs   the   length   of   the    statute   of

limitations in § 1983 cases, federal law determines when the §

1983 cause of action accrues, and therefore when the statute of

limitation expires.        Neelley v. Walker, 677 F. App’x 532, 535

(11th Cir. Jan. 25, 2017) (citation omitted). “Under federal law,

which governs the date of accrual, the statute of limitations

begins to run when ‘the facts which would support a cause of action

are apparent or should be apparent to a person with a reasonably

prudent regard for his rights.’” Betts v. Hall, 679 F. App’x 810,

812 (11th Cir. Feb. 9, 2017) (quoting Mullinax v. McElhenney, 817

F.2d 711, 716 (11th Cir. 1987)).

     The alleged illegal video and audio recordings took place on

May 13, 2014.     (Doc. #1 at 5).      The statute of limitations ran

from the date of the recordings.          See Hayward, 2017 WL 2834771,

at *3 (finding that the statute of limitations began when the

illegal stop and search of the automobile occurred).              As Florida

has a four-year statute of limitations on torts, the statute of

limitations expired on May 13, 2018.          Plaintiff filed this case

on November 25, 2019, over a year and a half after the statute of

limitations expired on his constitutional claims.               As a result,

Plaintiff’s claims for the video and audio recordings are due to

be dismissed.



                                  - 5 -
Case 2:19-cv-00842-JES-NPM Document 19 Filed 10/02/20 Page 6 of 8 PageID 85



       Plaintiff also alleges a racial profiling claim under the

Fourteenth     Amendment.         Plaintiff         states   after        informing

Defendants that the targets of the drug sting were no longer living

in the targeted house, Defendants approached him about selling

crack cocaine.      (Doc. #1 at 5).      Defendants asked if he could sell

them crack cocaine because he is a black male of African descent,

with    dreadlocks,      and    living    in    a    high    drug    trafficking

neighborhood.

       Plaintiff’s racial profiling claim accrued when Defendants

asked   him   if    he   sold   crack    cocaine     based   on     his    physical

appearance.     Betts, 679 F. App’x at 812.            The incident occurred

on May 13, 2014.         (Doc. #1 at 5).       Since Plaintiff did not file

this claim until November 19, 2019, his racial profiling claim is

also barred by the four-year statute of limitations.

       Plaintiff also claims that officers of the Cape Coral SWAT

Task Force injured his back during his arrest.                (Doc. #1 at 7).

The Court takes judicial notice of Plaintiff’s state court records,

which show the LCSO arrested Plaintiff at his Sago Avenue residence

in Fort Myers on June 25, 2014.            As these claims in Plaintiff’s

Complaint were filed over four years after they accrued, the Court

concludes that Plaintiff’s claims are barred by the statute of

limitations.       See Johnson v. Greaves, 366 F. App’x 976, 978 (11th

Cir. 2010).




                                    - 6 -
Case 2:19-cv-00842-JES-NPM Document 19 Filed 10/02/20 Page 7 of 8 PageID 86



                                     III.

      Because    Plaintiff’s    stated       that    he    did    not       know     his

constitutional rights had been violated until 2019, the Court must

determine whether the statute of limitations should be tolled.                        To

warrant equitable tolling, a party must generally prove that he

pursued his rights diligently and that extraordinary circumstances

prevented him from filing a timely complaint.              Salley v. Goldston,

727 F. App'x 981, 984 (11th Cir. 2018).             Plaintiff bears the burden

of showing that such extraordinary circumstances exist.                       Arce v.

Garcia, 434 F.3d 1254, 1261 (11th Cir. 2006) (citing Justice v.

United States, 6 F.3d 1474, 1479 (11th Cir. 1993)).                In determining

whether a plaintiff meets this burden, the Court must remember

that “[equitable] tolling is an extraordinary remedy which should

be   extended   only   sparingly.”    Id.    (quoting      Irwin       v.   Dep't     of

Veterans Affairs, 498 U.S. 89, 96 (1990)).

      A review of the Court’s records shows Plaintiff previously

filed   three   actions    2:08-cv-216,      2:08-cv-407,        and    2:09-cv-513

alleging that police officers violated his constitutional rights.

Plaintiff’s     previous   filings    show     he    was   familiar         with     his

constitutional rights and the process for proceeding without a

lawyer in federal court.       Thus, Plaintiff’s actions show he lacked

the due diligence required to invoke equitable tolling.                            While

Plaintiff argues that he was incarcerated from 2015 through 2018,

nothing prevented him from suing from prison.                    Thus, Plaintiff



                                     - 7 -
Case 2:19-cv-00842-JES-NPM Document 19 Filed 10/02/20 Page 8 of 8 PageID 87



failed    to   show   the   required   due   diligence   or   extraordinary

circumstances that prevented him from filing a timely complaint.

The four-year statute of limitation under Florida law is not

equitably tolled and Plaintiff’s case is barred.

     Accordingly, it is hereby

     ORDERED:

         1. Plaintiff Shermykael Jenkins, Sr.’s case is DISMISSED

           with prejudice.

         2. The Clerk will enter judgment accordingly, terminate any

           pending motions, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this            2nd   day of

October 2020.




SA: FTMP-2
Copies: Counsel of Record




                                   - 8 -
